Per Cur.
Let the sheriff stand amerced in the debt and costs. The prefacing his return with a few specified items, and concluding generally with a seizure of “ all the household goods,” which may be worth £1200 or £12, is a direct breach of his duty.' A particular schedule should be returned, or all the frauds will be encouraged which the legislature had it in view to prevent. A sheriff cannot plead ignorance, nor. can the court allow of such a plea in this case.
Rule absolute.
Cited in Lloyd v. Wyckoff, 6 Hal. 265; Hustick v. Allen, Coxe 169; Todd & Rafferty v. Hoagland, 7 Vr. 355.